The above-entitled cause presents error from the district court of Hughes county.
The issues presented are identical in all respects with those of the case of Gleason v. Wood, ante, 114 P. 703, except as the same are applicable to the allottees of the Creek or Muskogee *Page 519 
Tribe of Indians, and the opinion of the court in that case is adopted and promulgated as the opinion in this one.
The judgment of the trial court sustaining a demurrer to the petition is accordingly affirmed.
TURNER, C. J., and HAYES and WILLIAMS, JJ., concur; KANE, J., dissents.